DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 17-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim :  the phrase “a range of about 0.5 inches to about 3 inches from the bottom edge“ is vague since you can pick a value more than 5 or less than .5 and still be within the specific range claimed. Therefore, it is not clear whether this range include values higher than 5 or lower than .5, i.e. “6 and .25” respectively. 
Claim 17 recites the limitation "the teeth" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 18: the claim language is confusing since it is not clear whether “at least one rod” in line 1 is the one of the plurality of rods as in line 10 of claim 1 from which claim 18 depends or is an additional one. 
between about 2 inches and about 4 inches“ is vague since it is not clear what range the applicant is claiming.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voyatzakis et al (9,775,360).
Voyatzakis et al discloses in Figs. 1-14, an apparatus 10 comprising: 5a gravity-fed hopper 12 comprising at least one sidewall (Figs. 5-7) that forms a first opening 34 configured to receive meat articles and a second opening 36 configured to discharge torn meat articles; a rotatable spindle element 78 positioned at least partially within the hopper and downstream of the first opening, the rotatable spindle element comprising: 10a shaft (78 and 80) having a longitudinal axis; and a plurality of teeth 120 coupled to the shaft, the teeth spaced apart from one another along a length of the shaft; a plurality of rods 100 that extend from the sidewall spaced apart from one another, the plurality of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Voyatzakis et al in view of Young (5,076,504).
Voyatzakis et al discloses most of the elements of these claims but for an interior wall.
Young is cited to show desirability, in the relevant art, to provide a gravity-fed hopper with vertically disposed partition wall 130 is located in the hopper for dividing the hopper into multiple equal sections. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the hopper in the device of Voyatzakis et al with the vertically disposed partition wall as taught by Young in order for dividing the hopper into multiple sections.
Claim 6-7, 14-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Voyatzakis et al.
.
Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited discloses grinders having different hoppers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725